


110 HR 3316 IH: To amend the Fair Credit Reporting Act to provide

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3316
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mrs. Maloney of New
			 York (for herself and Mr.
			 Gillmor) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Fair Credit Reporting Act to provide
		  individuals the ability to control access to their credit reports, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Identity
			 Theft Protection Act of 2007.
		2.Protection of
			 data through security freeze
			(a)In
			 generalThe Fair Credit Reporting Act (15 U.S.C. 1681 et seq.) is
			 amended by inserting after section 605B (relating to block resulting from
			 identity theft) the following new section:
				
					605C.Protection of
				data through security freeze
						(a)In
				general
							(1)Emplacement
								(A)Consumer
				requestA consumer may place a security freeze on the consumer
				report of the consumer by making a request to a consumer reporting agency in
				writing, by telephone, by fax, or by a secure electronic method.
								(B)Availability of
				methods for making requestsA consumer reporting agency shall
				maintain, in addition to a mailing address, telephone, fax, and electronic
				communication access for consumers to make requests for—
									(i)security freezes
				under this paragraph; and
									(ii)removal or
				temporary suspensions of existing security freezes under subsection (c).
									(C)Confirmation of
				action on requestWith
				respect to each request under subparagraph (A) for a security freeze, a
				consumer reporting agency shall—
									(i)send a written
				confirmation of the security freeze to the consumer within 3 business days of
				placing the freeze; and
									(ii)at the same time
				shall provide the consumer with a unique personal identification number
				(hereafter in this section referred to as a PIN) or password to
				be used by the consumer when providing authorization for the release of the
				credit report or information from it for a specific period of time.
									(2)Centralized
				source for freeze placement
								(A)In
				generalThe Commission shall
				prescribe regulations applicable to consumer reporting agencies to require the
				establishment of—
									(i)a centralized source, that meets the
				requirements of subparagraph (B), through which consumers can make a single
				request for—
										(I)a security freeze
				on the consumer report of the consumer as provided in paragraph (1)(A) from
				each consumer reporting agency; or
										(II)the suspension or
				removal of such freeze under subsection (c); and
										(ii)a standardized form for a consumer to make
				such a request for a security freeze on the consumer report of the consumer, or
				the suspension or removal of such freeze, in writing, by telephone, by fax, and
				by secure electronic method.
									(B)Requirements for
				centralized source systemA centralized source established
				pursuant to subparagraph (A) meets the requirements of this subparagraph
				if—
									(i)the consumer is not required to request the
				placement, suspension, or removal of the security freeze from such centralized
				source and shall be able to use any means specified in subsection (a)(1)(A) to
				request the placement, suspension, or removal of the security freeze from each
				such consumer reporting agency individually;
									(ii)the centralized
				source may be used solely for consumer requests to place, suspend, or remove a
				security freeze and to provide information about placement, suspension, or
				removal of the freeze; and
									(iii)the centralized source, with respect to a
				single request for the placement, suspension, or removal of a security freeze
				under paragraph (1)(A) or subsection (c) by a consumer, provides for such
				request to be made in all of the following methods, at the discretion of the
				consumer:
										(I)A toll-free
				telephone for such purpose.
										(II)Use of a secure
				Internet web site for such purpose.
										(III)A process for
				submitting a written request for such purpose.
										(IV)A process for use
				of toll-free fax number for such purpose.
										(C)Information
				about placement, suspension or removalFor purposes of
				subparagraph (B)(ii), the term information about placement, suspension
				or removal—
									(i)includes—
										(I)general
				information about the security freeze;
										(II)information on
				how to place, suspend or remove a security freeze;
										(III)information on
				the benefits of placing a security freeze;
										(IV)information about
				Federal and State consumer security freeze rights, including fee
				waivers;
										(V)information about
				a consumer's right to a free annual credit report from the credit reporting
				agencies provided for by section 612; and
										(VI)other information
				related to the function, placement, and use of the freeze; and
										(ii)does not include any information about
				products or services other than or in addition to the security freeze offered
				by the credit reporting agency or third parties for a fee, links to web sites
				of such credit reporting agencies or third parties offering products or
				services for a fee, or other marketing information.
									(3)Consumer
				disclosureIf a consumer requests a security freeze, the consumer
				reporting agency shall disclose to the consumer—
								(A)the process of
				placing and removing the security freeze;
								(B)the potential
				consequences of the security freeze; and
								(C)the following
				statement:
									
										Disclosure relating to
				  security freeze.—A security freeze gives you the ability to
				  freeze or prevent access to your credit file by anyone trying to
				  open up a new account or to receive new credit in your name. Before you place a
				  security freeze you should have a clear understanding of how a freeze works and
				  the consequences. When a security freeze is in place, an identity thief cannot
				  open a new account in your name because the potential creditor or seller of
				  services will not be able to check your credit file. When you are applying for
				  credit, you can temporarily lift the freeze using a personal identification
				  number (PIN) so that legitimate applications for credit or services can be
				  processed. Without lifting the freeze, you will not be able to get new credit.
				  A freeze does not affect your ability to use your existing lines of credit such
				  as your present credit cards, mortgage, or car
				  loan..
								(b)Effect of
				Security Freeze
							(1)Release of
				information blockedIf a
				security freeze is in place on a consumer report of a consumer, a consumer
				reporting agency may not release the consumer report or information from the
				consumer report to a third party without prior express authorization from the
				consumer.
							(2)Information
				provided to third partiesParagraph (1) shall not be construed as
				preventing a consumer reporting agency from advising a third party that a
				security freeze is in effect with respect to a consumer report of a
				consumer.
							(3)Treatment as
				incomplete applicationIf a third party, in connection with an
				application for credit, requests access to a consumer report on which a
				security freeze is in place, the third party may treat the application as
				incomplete.
							(c)Removal;
				Temporary Suspensions
							(1)In
				generalExcept as provided in
				paragraph (4) or (5), a security freeze shall remain in place until the
				consumer requests that the security freeze be removed in any manner in which a
				security freeze may be requested under subsection (a)(1)(A) or through a
				centralized source established under subsection (a)(2).
							(2)ConditionsA
				consumer reporting agency may remove a security freeze placed on the consumer
				report of a consumer only—
								(A)upon the consumer’s request, pursuant to
				paragraph (1) if accompanied by appropriate identification of the consumer and
				the appropriate unique PIN or password provided in accordance with subsection
				(a)(1)(C)(ii); or
								(B)if the agency
				determines that the consumer report of a consumer was frozen due to a material
				misrepresentation of fact by the consumer.
								(3)Notification to
				consumerIf a consumer reporting agency intends to remove a
				freeze upon the consumer report of a consumer pursuant to paragraph (2)(B), the
				consumer reporting agency shall notify the consumer in writing prior to
				removing the freeze on the consumer report.
							(4)Temporary
				suspension for specified time periodA consumer may have a security freeze on
				the consumer report of the consumer temporarily suspended for a specified
				period of time by making a request to a consumer reporting agency—
								(A)in any manner in which a security freeze
				may be requested under subsection (a)(1)(A) or through a centralized source
				established under subsection (a)(2), if accompanied by appropriate
				identification of the consumer and the appropriate unique PIN or password
				provided in accordance with subsection (a)(1)(C)(ii); and
								(B)specifying the
				beginning and ending dates for the period during which the security freeze is
				not to apply to the consumer report of the consumer.
								(5)ConfirmationWhenever a consumer reporting agency
				removes or temporarily suspends a security freeze on the consumer report of a
				consumer at the request of that consumer under this subsection, the consumer
				reporting agency shall send a written confirmation of such action to the
				consumer within 3 business days after removing or temporarily suspending the
				security freeze on the consumer report.
							(d)Use of
				identification information
							(1)In
				generalAny information
				requested by a consumer reporting agency for the purpose of identifying a
				consumer in order to place, lift, or remove a security freeze or to replace a
				lost PIN or password may not be used by the consumer reporting agency for any
				other purpose.
							(2)Rule of
				constructionParagraph (1) shall not be construed as limiting the
				use by a consumer reporting agency of information described in such paragraph
				that was acquired by the consumer reporting agency in any other manner or for
				any other purpose.
							(e)Response
				Times
							(1)In
				generalA consumer reporting agency shall—
								(A)place a security
				freeze on the consumer report of a consumer in accordance with subsection (a)
				not later than 1 business day after receiving a request from the consumer under
				subsection (a)(1); and
								(B)remove, or temporarily suspend, a security
				freeze in accordance with subsection (c) within 1 business day after—
									(i)receiving a
				request by mail or fax for removal or temporary suspension of the freeze from
				the consumer under subsection (c); or
									(ii)receiving such a request from a consumer by
				telephone, fax, or a secure electronic method in any case in which paragraph
				(2)(A) does not apply pursuant to paragraph (2)(B).
									(2)Fast response to
				request by telephone or a secure electronic method
								(A)In
				generalSubject to
				subparagraph (B), a consumer reporting agency shall remove, or temporarily
				suspend, a security freeze in accordance with subsection (c) within 15 minutes
				of receiving a request for removal or temporary suspension of the freeze from
				the consumer by telephone or a secure electronic method.
								(B)ExceptionSubparagraph
				(A) shall not apply to a request by consumer if—
									(i)the consumer fails to meet the requirements
				of paragraph (2)(A), (4), or (5) of subsection (c); or
									(ii)the ability of
				the consumer reporting agency to remove the security freeze within 15 minutes
				is prevented by—
										(I)an act of God,
				including fire, earthquakes, hurricanes, storms, or similar natural disaster or
				phenomena;
										(II)unauthorized or
				illegal acts by a third party, including terrorism, sabotage, riot, vandalism,
				labor strikes or disputes disrupting operations, or similar occurrence;
										(III)operational
				interruption, including electrical failure, unanticipated delay in equipment or
				replacement part delivery, computer hardware or software failures inhibiting
				response time, or similar disruption;
										(IV)governmental
				action, including emergency orders or regulations, judicial or law enforcement
				action, or similar directives;
										(V)regularly
				scheduled maintenance, during other than normal business hours, of, or updates
				to, the consumer reporting agency's systems; or
										(VI)commercially
				reasonable maintenance of, or repair to, the consumer reporting agency's
				systems that is unexpected or unscheduled.
										(f)ExceptionsThis
				section shall not apply to the use of a consumer credit report by any of the
				following:
							(1)A person or entity,
				or an affiliate or agent of that person or entity, or an assignee of a
				financial obligation owing by the consumer to that person or entity, or a
				prospective assignee of a financial obligation owing by the consumer to that
				person or entity in conjunction with the proposed purchase of the financial
				obligation, with which the consumer has or had prior to assignment an account
				or contract, including a demand deposit account, or to whom the consumer issued
				a negotiable instrument, for the purposes of reviewing the account or
				collecting the financial obligation owing for the account, contract, or
				negotiable instrument.
							(2)Any Federal, State
				or local agency, law enforcement agency, trial court, or private collection
				agency acting pursuant to a court order, warrant, or subpoena.
							(3)A child support
				agency or its agents or assigns acting pursuant to subtitle D of title IV of
				the Social Security Act or similar
				State law.
							(4)The Department of
				Health and Human Services, a similar State agency, or the agents or assigns of
				the Federal or State agency acting to investigate medicare or medicaid
				fraud.
							(5)The Internal
				Revenue Service or a State or municipal taxing authority, or a State department
				of motor vehicles, or any of the agents or assigns of these Federal, State, or
				municipal agencies acting to investigate or collect delinquent taxes or unpaid
				court orders or to fulfill any of their other statutory
				responsibilities.
							(6)The use of
				consumer credit information for the purposes of prescreening as provided under
				this title.
							(7)Any person or
				entity administering a credit file monitoring subscription to which the
				consumer has subscribed.
							(8)Any person or
				entity for the purpose of providing a consumer with a copy of his or her credit
				report or credit score upon the consumer’s request.
							(g)Fees
							(1)In
				general
								(A)Certain
				reasonable fees allowedExcept as provided in paragraph (2), a
				consumer reporting agency may charge—
									(i)a fee of not to exceed $10 for placing a
				security freeze on the consumer report of a consumer; and
									(ii)an annual renewal fee of not to exceed $10
				for maintaining such security freeze after the first year.
									(B)Other fees
				prohibitedNo fee may be
				charged for any service in connection with a security freeze, including for
				removing or temporarily suspending the security freeze, except the fees
				authorized under subparagraph (A).
								(2)ID theft
				victims
								(A)In
				generalA consumer reporting agency may not charge a fee for
				placing or maintaining a security freeze on the consumer report of a consumer
				if—
									(i)the
				consumer—
										(I)is a victim of
				identity theft; and
										(II)has filed a police report, investigative
				report, or complaint made to a police department with respect to the theft;
				or
										(ii)the consumer is the recipient of a notice
				that a breach of data security has occurred with respect to sensitive personal
				information of the consumer.
									(B)Liability of
				responsible entity for costsAny person or entity who commits identity
				theft or is responsible for a breach of data security with respect to any
				consumer referred to in subparagraph (A) shall be liable to any consumer
				reporting agency for the cost of placing and maintaining a security freeze on
				the consumer report of the consumer.
								(h)Notice to
				consumers of freeze option
							(1)In
				generalEach consumer
				reporting agency that makes information publicly available on the World Wide
				Web shall include, at the first location accessible by the general consumer
				public, a link to a location at which the consumer can place the security
				freeze by a secure electronic connection and a link to a location where the
				consumer can review instructions to obtain the security freeze by all available
				methods for obtaining such a freeze.
							(2)Format
				requirementsThe link
				referred to in paragraph (1) shall be at least as conspicuous, including in
				size, font, color and visibility, as any other service which is marketed or
				offered to consumers at the first location accessible by the general consumer
				public.
							(i)Limitation on
				Information Changes in Frozen Reports
							(1)In
				generalIf a security freeze is in place on the consumer report
				of a consumer, a consumer reporting agency may not change any of the following
				official information in that consumer report without sending a written
				confirmation of the change to the consumer within 30 days after the change is
				made:
								(A)Name.
								(B)Date of
				birth.
								(C)Social Security
				number.
								(D)Address.
								(2)Confirmation
								(A)In
				generalParagraph (1) shall not be construed as requiring written
				confirmation for technical modifications of a consumer’s official information,
				including name and street abbreviations, complete spellings, or transposition
				of numbers or letters.
								(B)Old and new
				addressesIn the case of an address change, the written
				confirmation shall be sent to both the new address and to the former
				address.
								(j)Certain
				exemptions
							(1)Aggregators and
				other agencies
								(A)In
				generalThe provisions of subsections (a) through (h) shall not
				apply to a consumer reporting agency that acts only as a reseller of credit
				information by assembling and merging information contained in the data base of
				another consumer reporting agency or multiple consumer reporting agencies, and
				does not maintain a permanent data base of consumer information from which new
				consumer reports are produced.
								(B)Further
				distribution prohibitedEach consumer reporting agency described
				in subparagraph (A) shall be subject to the security freeze placed on the
				consumer report of any consumer and no such agency may distribute any
				information from the consumer report of such consumer in contravention of the
				security freeze while such freeze is in effect.
								(2)Other exempted
				entitiesThe following entities shall not be required to place a
				security freeze in a consumer report under this section:
								(A)A check services
				or fraud prevention services company, which issues reports on incidents of
				fraud or authorizations for the purpose of approving or processing negotiable
				instruments, electronic funds transfers, or similar methods of payments.
								(B)A deposit account
				information service company, which issues reports regarding account closures
				due to fraud, substantial overdrafts, automated teller machine abuse, or
				similar negative information regarding a consumer, to inquiring depository
				institutions or other financial institutions for use only in reviewing a
				consumer request for a deposit account at the inquiring depository institution
				or other financial institution.
								(3)Exempted
				databasesThis section shall not apply a database or file
				maintained by a consumer reporting agency that is used solely for any of the
				following purposes:
								(A)Criminal record
				information.
								(B)Fraud prevention
				or detection.
								(C)Tenant
				screening.
								(D)Employee
				screening.
								.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect at
			 the end of the 6-month period beginning on the date of the enactment of this
			 Act.
			
